Southern Neighbourhood, and Libya in particular, including humanitarian aspects (debate)
The next item is the statement by the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy on the Southern Neighbourhood, and Libya in particular, including humanitarian aspects.
As you know, the situation in North Africa is a crucial test for the European Union. Now that the European External Action Service is operating, we have new tools for working outside the borders of the Union. We are persuaded, of course, that these activities are fully justified, both with respect to Tunisia and Egypt as well as Libya. Today, we are going to talk mainly about Libya, but not only about Libya. We also have a duty to our citizens, who expect us to present an action plan for the Southern Neighbourhood, a programme for cooperation and support for the short, medium and long term. We have to think about this now. Also present in the European Parliament today are representatives of the Transitional National Council of Libya. This means we have a great opportunity to make direct contact and talk with the Libyan opposition. We have to start by overcoming the humanitarian crisis.
Madam Vice-President/High Representative, we are convinced that all the activities of the European Union as a whole would be very supportive of the southern part of our continent and of our neighbours on the opposite side of the Mediterranean Sea.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, honourable Members, thank you for the opportunity to discuss with this House the circumstances in our Southern Neighbourhood and, of course, with particular reference, as the President has said, to the situation in Libya.
Let me begin by stating the obvious which is that the Southern Neighbourhood is changing fast and across the region, people are standing up for that core human aspiration: to be able to shape their own lives, economically and politically. They call for political participation with dignity, accountability, they call for justice and they call for jobs. I believe we have to respond to those calls. I believe they are just and I believe that we need to make sure that we act quickly.
A crucial aspect of what is going on is that the demand is coming from within. In my visits to Tunisia and Egypt, I heard many, many times: this is our country; this is our revolution. We want to do things our way but we want to engage with you and we need help.
Those principles, I believe, should guide the actions that we take: these democratic transitions must belong to the people; they must be home-grown. They will determine what happens next. But we have to be ready to offer the support, ready with creativity and determination and to do so on a scale that matches the historic nature of the changes we are seeing.
In a fluid situation like this, we have to have our actions rooted in our core values and our core interests. We have every reason to back the changes under way. Tunisians, Egyptians, Libyans and others are demanding respect for those values that actually are at the heart of the European ideal. The emergence of the democratic societies will help to sustain security and provide shared prosperity in our neighbourhood and that is why we have moved between us, the Commission and myself, to produce a joint paper for the European Council that meets on Friday which includes measures that we hope will contribute to that: more European Union financial support available from within the institutions, but also by mobilising the European Investment Bank - and I pay tribute to Parliament for moving so swiftly to recognise the need to assist the Investment Bank with its mandate to be able to put that support at the disposal of people - and that has been extremely successful.
We need your help to do more for the EIB and also for the EBRD, both of whom have been talking with me about the capacity that they have to alter their mandates and be able to put new support at the disposal of this neighbourhood - not, I hasten to add, at the expense of the work that they currently do, but in addition. With the European Investment Bank, we know that we can mobilise a further EUR 1 billion. Just so you can appreciate the amount that that will give, the current work of the Investment Bank in Egypt is EUR 488 million. This would be able to allow them to double the investment at least and that would enable some of the big infrastructure projects which are clearly needed and wanted by the people to be set in place.
We also want to see, through the paper, support with the training and exchange of students. These are young populations. One of the common factors across the Southern Neighbourhood is that it is a young society; those young people, some of them highly educated, some of them wanting further opportunities in education and training - we should respond to them as well, and we will be inviting Member States to consider that and I invite the Parliament to do so as well.
The emergence of a vibrant civil society: meeting with civil society in Tunisia, I met with people who had never been in the same room before because it had not been allowed. Their willingness and desire to establish themselves more fully as NGOs, as organisations able to work on issues of concern in their society and to hold their government to account, that is an extremely important part, as you know so well, of the development of this society. From that stems more inclusive governance: the ability of people to feel that they have a stake and a say in the governance of their society.
Of course, too, food security, a huge and growing issue in the region; further trade openings; the ability to get greater market access and mobility partnerships - all of these are included in the overall package that will be put to the European Council. I stress again, as I have done before, we want to see this as an incentive-based approach enabling people to move quickly, but also to differentiate. These countries are all different and they are at pains to say, 'Please do not put us all together and see us as the same. We are different countries; we wish our societies to develop as differently as yours have. Yes, there are similarities but our distinctive difference is something we wish to ensure that you respect and you work with'. We want to take an approach which says that we give more for more; that those partners, those countries who want to go further and faster with reforms, should be able to count on greater support from the European Union.
In the coming days and weeks, as we have already been doing, we will be discussing with our international partners how we can coordinate so that we do not overlap and so that we are able to respond more quickly. On 23 February, I held a senior officials' meeting with officials from the institutions, the World Bank, the Investment Bank, the EBRD, the IMF, but also senior officials from China, Russia, from Australia, from Korea, from the 27 Member States, from the United States and from Arab countries. The purpose of that meeting was not to decide what we would do to these countries but to be ready to be able to offer support quickly.
Honourable Members know that one of the criticisms which can be made about us is that sometimes we take a long time to respond. I want us to be ready and my conversations with, particularly, the Arab League and with the countries concerned have been aimed at making it really clear that my purpose is to make sure we are ready to be able to respond and that that response is coordinated and effective and uses the best that we have available, not only in Europe, but across the world.
After the Foreign Ministers meet tomorrow, and the European Council meets on Friday, the NATO meeting I will attend tomorrow and then the informal Foreign Ministers' meeting over the weekend in Hungary, I will then fly to Cairo to meet with Amr Moussa, the Arab League and to debrief all of them on what has happened in our discussions and also to meet a new Egyptian Foreign Minister whom I have already spoken to. But, colleagues, I know there is a specific desire to talk about Libya so, having given that backdrop of the work we are doing, let me move on to the issues that concern us all in Libya.
I see two immediate priorities: first of all, to address the humanitarian crisis and assist with the evacuation, and second to make sure the violence stops and that those who perpetrate that violence are held to account.
On the humanitarian aid side, we have moved quickly. The Commission has increased its assistance to EUR 30 million; my colleague, Commissioner Kristalina Georgieva, went to the Tunisian-Libyan border last week to look at what was happening and to make sure that our engagement was working well. We have also, of course, been in touch with the UN on a constant basis to coordinate our activities and Member States have allocated important resources to tackle what is an immense challenge posed by the continuous flow of people, including through FRONTEX.
On the evacuation of EU citizens, the External Action Service has been instrumental in making sure that we have a rapid exchange of information and most effective use of our resources. Together with the Presidency, I activated the EU Civil Protection Mechanism on 23 February to help facilitate the evacuation of EU citizens. Getting information in real time, as honourable Members know, is a challenge, but we needed to make the right choices and so at my request, Agostino Miozzo, the EEAS Managing Director for Crisis Response, travelled to Tripoli on Sunday and Monday to get an assessment of what is happening on the ground.
He met with officials, he met with ambassadors, in a situation which he described to me as calm but extremely tense. Our European ambassadors welcomed the chance to talk in detail and to feed directly into our work their analysis of what is happening on the ground which, combined with contacts that we are making everywhere, helps us to establish a clearer picture of the situation.
Of course, we focused a lot of our efforts initially on the evacuation of European citizens and we have to show solidarity with Tunisia, which is bearing the brunt of the evacuation of so many people, especially Egyptians who are ending up on the Tunisian border and need to be brought to Egypt. Honourable Members know that there are about one million Egyptians in Libya, and about one and a half to two million people from the African countries that surround Libya who are currently there, and we know from what we heard is happening in Tripoli that there are about two to three thousand African people at the airport who are waiting to see how they are going to leave.
We have to be ready though to step up our support for the Libyan people. As I have said, this is a very fluid situation and we have to read it very carefully. I have asked my services, therefore, on a prudent planning basis, to look at a possible CSDP engagement; that engagement would be to support current evacuation and humanitarian efforts. As always with any CSDP options, this needs to be very carefully analysed and we will need proper answers on questions of mandate, resources and objectives. That work, I can tell you, is ongoing this week.
Dealing effectively with the humanitarian crisis is fundamental, ending the violence is a prerequisite to everything else. That is why I am pleased that the international community as a whole, through the UN Security Council, has made its position clear: that the violence is unacceptable; it must stop and people should be held to account.
I am glad that agreement was found in New York on the European demand to include a referral to the Prosecutor of the International Criminal Court. This was a European initiative and they have already started preliminary investigations into alleged war crimes.
Not surprisingly, we are working very closely with our partners: with the UN, with NATO, with the USA, with Turkey, with the Arab League and with many, many other countries with whom we are in daily contact. We talk with them about all of the issues in the Southern Neighbourhood but, especially, to make sure that we are collaborating effectively on the approach that we take in our Southern Neighbourhood and, as I have said, that includes all our partners. We have, as you would expect me to say, our own responsibility.
We immediately suspended the negotiations of the EU-Libya framework agreement, together with all cooperation of a technical nature.
(Applause)
We started preparatory work on restrictive measures ahead of the UN Security Council. In addition to the UN sanctions, we adopted on 28 February further restrictive measures: we have an embargo on equipment which could be used for internal repression and autonomous designations under the travel restrictions and assets freeze. We are now in the process of adding several entities controlled by Gaddafi and his closest associates to that list.
Honourable Members, we will remain at the forefront of the international efforts to restore peace and stability in Libya. Once we get an end to the violence, we have to work to support the emergence of a new Libya with democratically chosen leaders and where people's rights are respected. In line with what I have said from the very beginning, we will not be dictating outcomes but supporting pluralism, accountability, deep democracy and shared prosperity.
By their nature, crises are a test of our policies, our resources and our abilities to respond in real time and the events in the Southern Neighbourhood represent an enormous challenge for the European Union. I believe, as Vice-President of the Commission, that how we respond will define this Commission for years to come.
So I look to the European Parliament and I need your support, because it is only our collective effort that is going to help to bring the European Union together, to confirm a strong position. We cannot afford to think small; we cannot afford to let inflexibility get in our way. We can and we have to respond in a strategic and united way. But I believe that if we do, we can make a real difference, supporting the people in the region who are asking for our support, but supporting them as they shape their own future.
(Applause)
Mr President, the European Union finds itself torn between two frustrations in the Libyan crisis, between what is desirable - the earliest possible disappearance of a criminal regime that is determined to die killing - and what is achievable.
If we are honest, Mr President, we must acknowledge that the European Union, despite all its efforts, has not lived up to public expectations. This is not a criticism, Baroness Ashton, but rather a question of powers.
We have acted promptly and we have acted well, within the scope of our powers, with the European Union fully endorsing Resolution 1970 of the United Nations Security Council. However, we are not a military union. We are aspiring to be a political union, and we are still only an embryonic player on the international stage.
This is why, Mr President, whilst we are holding this debate, whilst the United Nations Human Rights Council is meeting today, and whilst the Council of Ministers for Defence, the Foreign Affairs Council and the European Council are meeting tomorrow, people are still dying in Libya. It is against this backdrop that we must think about what it is that we can do.
Can we stand aside whilst innocent civilians are massacred? Can we remain impassive to the 'Somalisation' of Libya, whilst the United Nations Security Council reaches another slow motion decision?
The European Union must send a message that is loud and clear, and has a single message: 'the Gaddafi regime must end right now'. This message must be accompanied by a set of measures that ratchet up the pressure. First and foremost, Mr President, the no-fly zone, the neutralising of Mr Gaddafi's communications - and I believe we should congratulate the Group of the Alliance of Liberals and Democrats for Europe for bringing representatives of the Libyan opposition to the European Parliament - and, of course, international coordination, most particularly with the African Union and also with the Arab League.
This, Mr President, is what the public is expecting of us, and you will have the full support of our political group to achieve it, Baroness Ashton.
Mr President, ladies and gentlemen, I would like to thank you, Baroness Ashton, for your words and the brilliant and self-contained manner in which you set out your position, as well as your analysis of the situation in our Southern Neighbourhood and in Libya.
We are facing an enormous challenge. We are experiencing a truly historic change in the political balance of the world, in particular, in our immediate neighbourhood. We have to deal with widely differing developments. We cannot speak of a uniform process. The uniform process is revolution, but it is very specific to each country and very varied between them. It is different in Morocco from in Tunisia, in Algeria from in Egypt, and Libya is a special case which we are discussing intensively. Gaddafi is a criminal. He is a murderer who belongs before an international criminal court. We probably all agree that this man will not escape his punishment one way or another. The best thing would be for the Libyan people to be able to resolve this problem themselves and for them to then do so.
We are faced with a major challenge that requires a clear head. We have to make a choice, including in what we say here. On the one hand, our emotion tells us that this criminal must be stopped, that the fratricide in his own country must be stopped, and that we should not exclude any necessary measures to achieve that, including any military ones. That is what our consciences say to us. On the other hand, however, we all know how international politics works and that a wrong decision in this area can have wide-ranging and long-term consequences.
Of course, it is easy to say that we will intervene quickly, but even the implementation of a no-fly zone requires us to take the decision to put warplanes in the air and destroy the Libyan air force on the ground. These are acts of war, implemented by NATO, which could perhaps solve a problem in Libya only to give rise to a number of problems throughout the wider region.
I therefore advise, urgently, that everything that we do be done within the framework of international law and, specifically, on the basis of a resolution from the United Nations Security Council and - this is the major common denominator - with the involvement of the Arab League and the African Union. We are including this in the resolution, which is a sensible thing to do. If we want to intervene in Libya, the only sensible option for this to happen is on the basis of a resolution of the Security Council and with the involvement of Arab states. It is therefore worth me repeating that we should not exclude anything but we should also not satisfy short-term feelings rashly and with trite words that feel instinctively right but that - and I want to reiterate this - could be dangerous in the long term. That would be dangerous.
In the European Council - and I turn to you, Mr Buzek, at this point, as you will be representing Parliament at the meeting of the European Council over the coming days - the question of whether we need a Marshall Plan for the whole region has been raised. My response would be yes, we do need a kind of Marshall Plan for the whole region. I would like to remind everyone, though, what the Marshall Plan meant for Europe. It meant that George Marshall proposed to the United States of America that a percentage of the total economic output of the United States be devoted to Europe. The results of this are well known - today, it calls itself the European Union, and it has levels of prosperity and democratic development and a peace dividend that this continent has never experienced before.
I would also observe, however, that the same governments that are discussing this will believe even 1% of the total economic output to be too high a price for the European Union. You cannot make these trite demands and then do nothing! If we want stability to be brought to our Southern Neighbourhood, we will have to provide a good deal of funding. This is because there is one thing that the people there need, and that is the prospect of being able to live in peace, democracy and prosperity, in other words, the prospect of also obtaining for themselves what we have. That must be the goal of all the efforts that we undertake over the forthcoming days, weeks and months, including here in the European Parliament. After all, all the fine words and nice resolutions that we adopt together deliver precisely nothing for the people of our Southern Neighbourhood - it is tangible acts that they need. For that reason, the common goal for all of us must be the establishment of a free trade zone aimed at economic parity between North Africa and the European Union.
on behalf of the ALDE Group. - Mr President, I think what we need now, Mrs Ashton, is a very clear message and statement from you and from the European Council on Libya. I think three things are necessary in this message. People are still being killed, so what we are saying is not neutral: what we are saying can help on the ground.
Firstly, we have to recognise - or at least to start the process to recognise - the National Interim Council as the representative of the Libyan people. I think someone who is killing his own people in huge numbers has lost all legitimacy. We therefore have to start the process of recognition because that can help the opposition to win this battle against Gaddafi politically.
The second thing we have to do - and the second message you have to give - is that we have to step up all kinds of help. The opposition needs medicine, food, telephone lines, which are all things that we can provide.
Thirdly, we have to paralyse the killing power of Gaddafi as quickly as possible. There is a clear consensus in Libyan society: there should be no direct military intervention in Libya. It is a Libyan revolution and it has to remain a Libyan revolution. What they need is a no-fly zone. The European Union - the Council and you - must ask the UN as soon as possible to adopt a resolution on this, creating a no-fly zone and stopping the bombing of cities which are in the hands of the opposition.
Those are the three clear messages we need, and we need them now. We do not need them in one week or two weeks; we need them today, tomorrow and certainly on Friday when the European Council will make its first political statement on this issue. Those are the three key elements that are necessary today.
(FR) Mr President, I would like to use this speech to make a rather broad point, because what is happening is, of course, historic, and I believe it is essential.
I firmly believe that what is happening today in Libya, Tunisia and Egypt is an unprecedented opportunity to create the conditions necessary for a peaceful resolution of a conflict that has been going on now for decades between Israel and Palestine.
I urge Israel to be bold enough today to take the political steps to launch a peace process quickly with the Palestinian State. The opportunity to show that the democratic process under way in that region is a gift from history that can rid the region and the world of a conflict that has caused so much pain, so many misunderstandings, and so many tragedies, must be seized with both hands. This message must be sent today to that region.
Mr President, Baroness Ashton, you said a moment ago, Baroness Ashton, that we must respect peoples and their desire for freedom.
Let us be frank. For years, we have failed to do that. We were party to the dictatorships - we, the European Union and all the Member States. So you have now ceased negotiating with Colonel Gaddafi? Mazel tov! Are you serious? Do you really think you could have carried on? For years, this European Union, these Member States and Mr Berlusconi negotiated the return, for example, of refugees to Libya. Was nobody interested in how those refugees were treated by Colonel Gaddafi?
(Applause)
We should, after all, engage in a little self-criticism where this matter is concerned.
Today, a nation has risen up. It has representatives. When the people of Poland rose up, no one asked if Solidarność had been democratically elected; Solidarność was recognised straight away, it was helped. I call for you to recognise this interim government, because it is the only force that can bring about democracy. Yes, we need to keep a cool head, Mr Schulz, but we also need to choose which side we are on.
Two things are needed.
Firstly, Colonel Gaddafi must not win, because if he wins, it will destroy any hope of democracy in many regions and it will be a victory for the dictators! Therefore, our policy must be geared towards saying: Colonel Gaddafi must lose, and the Libyans must emerge victorious against Colonel Gaddafi.
Secondly, the Libyans do not want any foreign military intervention, that is true. Yet they are saying: 'We want a no-fly zone'. The African Union is talking about a no-fly zone. The Arab League is talking about a no-fly zone. Therefore, it is not NATO.
The agreement to impose a no-fly zone is primarily intended to create a new balance of power in political terms, to isolate Colonel Gaddafi from the UN, and to say that we will go through either the Security Council or the General Assembly, which voted 100% in favour of excluding Libya from the Human Rights Council. This means that Colonel Gaddafi is completely isolated. It says to him: 'You have no future, you have no chance!'
The military exclusion zone is, first and foremost, a political act. How can it be achieved? There are countless ideas. Clearly, no one is going to bomb Libya, but an aeroplane taking off could, for example, be brought down. Colonel Gaddafi has to be shown that he will not be allowed to bomb Libyan towns. There are options. This is a political act that we must carry out.
(Applause)
I really do believe that if we take the bull by the horns and recognise this interim government, we will get the European Union, the United Nations and the Arab League moving. Let us speed up the isolation of Colonel Gaddafi, and then I believe that his days as a dictator in Libya will be numbered.
Now, there is also the issue of humanitarian aid. Doctors are needed, and there needs to be a way of transporting the wounded out of Libya. Some ports are open, and all the humanitarian aid should come via the east of Libya. Lastly, food aid and military aid are needed, too. This is the choice before us: if Colonel Gaddafi is to lose, the others need to win.
Let us ensure that what happened in Bosnia is not repeated. An embargo was imposed on the Bosnians and on the Serbs. Everyone was in agreement. No, it is one side against the other here. We want a military embargo, an arms embargo against Colonel Gaddafi. We want to give the people of Libya the opportunity to liberate themselves with weapons, because this is the situation - this is what Colonel Gaddafi wanted.
I would like to end on the subject of refugees and humanitarian aid. Let us use all the instruments at the EU's disposal to temporarily accommodate the refugees and ensure that they are recognised by the United Nations Human Rights Council. There are thousands of refugees who are recognised as such by the UNHCR in the camps. We should let them come to Europe! If we do that, we will be making a very powerful humanitarian and political gesture, and we will be acting in such a way as to ensure that Europe is recognised at last, that Europe's values are recognised, because we are taking action to uphold those values and to ensure freedom in Libya, Tunisia and Egypt.
(Applause)
on behalf of the ECR Group. - Mr President, this is an extraordinary debate. I agree with almost everything that Daniel Cohn-Bendit has said today, which makes me a bit worried. As I have always said, Gaddafi remains the Fidel Castro of Africa, although not even Castro would have resorted to such savage violence as we have seen recently from the Gaddafi regime and his sociopathic sons against civilian protestors.
Last January, I drew attention to the fact that Gaddafi used to be a huge sponsor of terrorism. Now, of course, he stands accused of terrorising his own people. Gaddafi spent a lot of money and time courting the West, trying to make us think he was a changed man. That has not happened, of course. With vast oil revenues at his disposal, he was able to dispense largesse in return for political acquiescence throughout Europe and Africa, not least in my own country, the United Kingdom, particularly under the previous government.
Our first priority now is to help bring an end to the senseless violence in Libya. I was amongst the first in this House to call for a no-fly zone. I thank France and the United Kingdom for pursuing this vigorously over the entire country to stop Gaddafi bombing his own people and flying in mercenaries, mainly from Algeria and sub-Saharan Africa. I believe that the Security Council - particularly with the Russian and Chinese veto at stake - may not sanction this issue of a no-fly zone.
We should now seriously consider recognising the Transitional National Council in Benghazi as the legitimate Libyan Government, so that it could invite military assistance in without the need for recourse to a UN resolution. This would prevent further civilian massacres and give the pro-democracy rebels a real chance.
Fortunately, most EU citizens in Libya were safely evacuated - and this was done efficiently - but it was clear to me that most EU Member States were only interested in helping their own nationals. The Maastricht Treaty provisions that allow EU citizens, wherever they are, to seek consular protection from any Member State in times of urgent need appeared to have been totally forgotten during the evacuation process.
Mr President, we cannot understand the uprising in Libya without understanding the revolutions in Tunisia and Egypt. Precisely because this uprising in Libya is part of an historic, revolutionary and popular process which will bring democracy to the southern Mediterranean and to the whole of the Arab world, Europe's position, and the changes in its position, regarding the way in which it has been acting in Libya are of paramount importance.
The days of Gaddafi's regime are numbered because it is a dictatorship, and the people have ceased to fear it. It cannot survive when its neighbours are in the process of transition to democracy, and also because it is isolated within the international community.
However, when considering this change in the European position, something needs to be said about the past, as the European Union was one of the pillars of support for the old regime. The resolution does not say so, but the weapons with which the Libyan people are being repressed are largely European weapons and bombs.
I therefore want to make myself very clear. The left is in favour of freezing assets, of the arms embargo, of fostering a relationship with the uprising, and of all humanitarian aid measures, but I would also like to make it clear that we are against any form of military intervention, including the measure that might open the door to such intervention: the no-fly zone.
This has been spoken of clearly here. We have experience: we know how military interventions are started, and we know that once started they never stop.
Mr President, a true Libyan drama is playing out before European eyes on our southern border, as Gaddafi's regime of terror is not only holding its ground; it is very much on the attack against renegade regions of the country. Meanwhile, murder is the order of the day in the capital, Tripoli, and countless Libyan citizens are disappearing without trace. This is a tragic situation that underscores the opinion of an experienced traveller to Libya that the only effective means is probably armed intervention.
Mr President, I can, however, understand Western reluctance to use this ultimate means. I have considerably less understanding, though, for the delay and procrastination in establishing a no-fly zone over Libya. After all, inactivity in this regard has a high price, namely, prolonging the major suffering of the Libyan people. The European Union can and must help lay the foundation for a post-Gaddafi Libya and for better prospects for the future for this tribal State. First, let us break Gaddafi's air force and leave the 'Brother Leader', as he likes to call himself, paralysed.
(FR) Mr President, ladies and gentlemen, I believe that the leniency and the powerlessness we have demonstrated for a very long time now should not give way to a desire for chaotic intervention, the adverse effects of which would be immediately obvious.
For once, I can say that, broadly speaking, I approved of Mr Schulz's cautious speech. Indeed, I believe that the abundant good intentions of this House, the desire for humanitarian intervention, and the interference in others' affairs, have truly adverse effects. You want the dictators to leave their countries, and you are right. Yet if you really want them to go, you have to give them a way out. You cannot start by denying them a visa to leave their own country, nor can you promise them a life spent in prison as their only prospect for the future. If and when you do that - and this is a fact, Mr Cohn-Bendit - you will give them no other option but to fight until the last drop of blood has been shed by their people. That is a fact! Traditional international law therefore had a considerable advantage over everything we are hearing today, and it is a real pity that it has been overlooked and, above all, that it has been overlooked by those who heaped praise on these dictators not so long ago. I was not the one who invited Mr Ben Ali to this House and who listened respectfully to his speech. It was all of you, ladies and gentlemen, and we heard very few protests then!
Mr President, at its beginning, the uprising in Libya had the same motivations and characteristics as events in Tunisia and Egypt. The Gaddafi regime undertook an unprecedented lethal repression using air force, helicopter gunships and ruthless mercenaries shooting to kill unarmed civilians. The massacre caused defections in the army, the government and the diplomatic service. The people in Benghazi and elsewhere took arms from the defecting army, and the uprising is now an armed conflict, unequal in terms of power.
Gaddafi has lost any legitimacy to lead, having committed crimes against humanity, against his own people. The protracted conflict is causing a great humanitarian disaster inside and along the Libyan borders. It risks creating migratory flows towards the EU, in particular, the southern Member States. It also raises the world price of oil to levels dangerous for the world economy.
It is therefore imperative that the conflict ends immediately, but Gaddafi must not prevail. The no-fly zone must be implemented urgently and we should use all other possible means to assist the pro-democratic Libyans to defeat the forces who, through bribery, intimidation and tribal manipulation, are still supporting Gaddafi.
We can imagine what it will mean if Gaddafi succeeds. We will be witnessing a situation worse than that of Rwanda, to the shame of all humanity. Resolute action is needed now.
Mr President, the European Parliament seconds the United Nations in their unanimous message to the Libyan dictator: step down, stop the bloodshed, face justice.
In the face of Gaddafi's retaliation against his people, the EU must exercise the responsibility to protect by helping to enforce a no-fly zone, as envisaged by the Arab League, the OIC and the African Union, and the other measures decided on by the Security Council, with all means available, including CSDP assets - please note, Mrs Ashton - namely, to enforce the arms embargo.
The EU must do more to assist all those trying to escape or who are stranded in Libya by supporting UNHCR and humanitarian organisations on the ground and by helping to resettle refugees who cannot be repatriated, such as Somalis, Eritreans and Ethiopians. A burden-sharing action plan to resettle refugees, a common asylum system, temporary protection measures - all should urgently be enacted by the European Union in compliance with the solidarity clause and the principle of non-refoulement, and as part of a coherent and long-term strategy to deal with the impact of political transition in the north of Africa, addressing the root causes of migration.
The EU must revise the ENP South, must prioritise support for capacity and institution-building to sustain the rule of law, human rights, including women's rights, and to prepare genuine elections. The EU must immediately establish relations with emerging political forces in Libya, namely the Interim Transitional Council, to encourage democratic transition and to ensure that democracy delivers the freedoms, the development and the dignity that the Libyan people are showing us they aspire to.
(DE) Mr President, this debate here in the European Parliament makes one thing clear, and that is that we are not neutral when it comes to this conflict. We are on the side of the democratic revolution. Gaddafi must go and Europe must play an active role in bringing that about.
There is a sharing of the workload here at the international level. We are discussing a no-fly zone, something for which - as Mr Schulz correctly identified - the backing of the UN Security Council is required. What do we do if Moscow and Beijing do not grant their assent? Well, then we would have to close this loophole in international law. We would have to take on the responsibility of protecting the unarmed population regardless, with the aid of the Arab League and the African Union, but also with the aid of an active role on the part of the European Union. Military implementation would then be the responsibility of NATO and its partners, but politically and economically, the European Union would continue to also have the key role to play, long after, in such a scenario, NATO and the United Nations had finished playing their major roles.
There is one thing that I would like to say quite clearly, and that is that I was very pleased, Mr Schulz, to hear you say that we need a free trade zone. This is because, if we do not allow these people's products into the EU, they will continue to come across the Mediterranean in coracles and in their masses to overwhelm Lampedusa. We certainly do not want that. Let us, therefore, create the free trade zone, let us allow the products into the EU, so that the people there also have an economic future in their democratised countries.
(PL) Mr President, developments in Libya are the latest in a series of events in North Africa and the Middle East. The provisions of the Treaty of Lisbon allow the European Union to make use of the External Action Service, but hitherto, the service has been sluggish in its approach to events in the region. I have twice appealed at least for a mission to be sent there. It is to be welcomed that in the case of Libya, such a mission has been sent. Its objective is to evaluate humanitarian efforts, but specific political action is also needed. According to the UN, 1 000 people have already died in Libya, and according to human rights organisations, the figure may be as high as 6 000. The turbulence in the region is translating into a rise in crude oil prices in world markets, something which is very apparent to everyone who lives in the European Union. It is in our vital interest that at the next summit, the Union adopt a definite position, taking action which is correlated with the efforts of United States diplomacy. Thank you very much.
Mr President, the momentous events in North Africa may have profound consequences for good or bad for the future prosperity and peace of western civilisation, but we are watching the outcome of a process that began 40 years ago. The West has been held to ransom by oil-producing states, and we have transferred billions upon billions of dollars to corrupt and despotic regimes. Without oil, Colonel Gaddafi would have been nothing more than a local tinpot dictator.
We have to hope that countries like Libya produce democratic and liberal regimes - for their sakes and for our own - but we cannot rely on this. What western countries must do is concentrate funds and scientific research to find an alternative to oil. If there is one lesson in this crisis that we have to learn above all others, it is that western civilisations must not be dependent on others for their vital energy supplies.
(DE) Mr President, Baroness Ashton, ladies and gentlemen, I would like to offer my sincere thanks to the High Representative for the account she has given us and for her efforts over recent weeks, which could have put Europe on the map just a little bit if we continue to approach this issue with the necessary courage and take the necessary steps.
Despite the differences, the events in North Africa are highly comparable with those of 1989. The people are calling for freedom and better living conditions. Alongside humanitarian aid, which we have to provide now, we must offer the people of North Africa our assistance, if they want it, in developing democracy there. Democracy, however, will only survive if these people are helped to achieve better living conditions at the same time. We have heard talk, in this connection, of a Marshall Plan and of a free trade zone - all of which is necessary, as it could be positive for us in a tremendously dramatic and historic sense for democracy, freedom and better living conditions to establish themselves in these countries. We therefore must not treat this as run-of-the-mill and we must act quickly.
In order to prevent the murderer Gaddafi from reasserting himself, we need to hearten people and show them that we are on their side. It is therefore important that relations be established with the Interim Council. We must act as contacts in order to make it clear, in this way, that we are setting other elements in motion. We must help bring about the total isolation of Gaddafi so that he is separated from his own people and so that no future is possible with Gaddafi, so that the people break away from him. This must also include us preventing Gaddafi from bombing his own people. This means that a no-fly zone - or whatever else - is necessary in order to provide protection and encouragement in order to ensure that those who are fighting for their freedom are not demoralised. Furthermore, since we can do this together with the Arab League, in recognition of the United Nations charter, there would not need to be a UN resolution if Russia were involved. We must, then, help the people there so that they are able to fight their way to freedom in this conflict and so that a sustained civil war with this murderer does not arise.
(The speaker agreed to take a blue card question under Rule 149(8))
(PT) Mr President, I just want to check whether I heard Mr Brok correctly: did you say that a military solution, or a decision of a military nature, does not, in his opinion, require a United Nations decision? If that is indeed what you said, I have to say that I disagree with you a thousand times over.
(DE) Mr President, I specifically said that that would have to take place in cooperation with the Arab League and with Arab countries.
Secondly, it is desirable for legitimacy to be gained by means of a United Nations resolution. However, if this should be vetoed by one of the Permanent Members of the Security Council, there are plenty of examples of how the United Nations charter can be used appropriately. We cannot allow a veto by one of the Permanent Members to block us from preventing Gaddafi from murdering his own people.
Mr President, the recent events of historical importance in our Southern Neighbourhood call for a resetting of our policies there, but we have to start with the lessons to be learnt.
Firstly, we must learn that relying on authoritarian leaders or imposing our model of life is wrong. We must leave those people to build their democracy in their way and under their conditions.
Secondly, we must understand that the national fragmentation of our aid-for-development policy that sometimes allows the promotion of national geopolitical agendas deprives us and the countries in the area of the benefits of security through development.
Thirdly, our lack of vision and political will in addressing the regional security challenges, mainly the Israeli-Palestinian issue, leads us towards ever worse crises.
On Libya, amongst other countries, we must remember that not all those fighting a dictator are democrats and change per se is not always for the better.
We can therefore speak about dialogue, engagement, humanitarian assistance, but recognition might be too early, and recourse to military means should be ruled out or, at any rate, be subject to United Nations approval and Arab League cooperation. Otherwise, we could be led into an adventure, the results of which may be difficult to cope with.
(FR) Mr President, Baroness Ashton, this time, Europe must be present at the meeting. Friday's summit will have to recognise unequivocally and unreservedly the legitimacy of the National Council, the demands of which are simple. Firstly, the humanitarian emergency. A civil war is taking place in Libya. We must increase our efforts to send food, medicines and doctors tenfold, and we must offer our support to the thousands of refugees thronging Tunisia and Egypt. However, Europe cannot just settle for a humanitarian response. The European Council must face up to its responsibilities and carry forward, as part of a decision taken at the UN involving the Arab League and the African Union, the project to impose a no-fly zone so as to prevent Colonel Gaddafi's air force from massacring his people.
Lastly, I would like to say something to the leaders who are playing on all these fears: the migrants fleeing Libya want only one thing, and that is to return to their country. As for those who are today risking their lives for freedom and democracy, what they want is to live and work in a free country of which they can be proud, and so when the time comes for reconstruction, it will be their economic development that the European Union will have to strive for with determination and courage.
Mr President, we all agree that Mr Gaddafi was a murderer, and I agree with Mr Schulz. I just wonder why, over the past years, our EU leaders have been trying to charm him.
Here I have a picture of Mr Van Rompuy, recently arrived in office and already in the wrong company; and here we have Mr Verhofstadt receiving the dictator with military honour, which he certainly likes. Here, Mr Cohn-Bendit, we have Mr Berlusconi. We know that Mr Berlusconi likes kissing, but he is kissing entirely the wrong person. Also, Mrs Ashton, I have here Tony Blair, your former boss, kissing the dictator.
My point is this: I agree that you have to meet people nastier than yourself, but you do not have to kiss them. You do not have to hug them. You do not have to charm them.
You have been feeding the monster that people are now fighting, and that is why they are getting killed. So I say to all these EU leaders who have kissed and hugged Gaddafi: shame on you!
(IT) Mr President, ladies and gentlemen, he was the right man at the right time. Mr Cohn-Bendit said: Mr Gaddafi is a criminal and he made agreements with Mr Berlusconi.
I say, Mr Gaddafi is a criminal, he made agreements with the European Commission led by Mr Prodi, with the Italian Government of Mr D'Alema, with Mr Blair's Labour Government and with a hundred other governments besides. Mr Gaddafi is a criminal who, for more than 20 years, has led a State that is still of strategic and crucial importance for the interests of half the world. We must have the good sense to admit this, otherwise how do we have a hand in the Marshall Plan alluded to by Mr Schultz?
The Marshall Plan indeed existed, the Americans gave us the money, but as they did so, they demanded that the European governments drove the communists out of politics in their countries; they dictated the conditions to us. What are the conditions we intend to dictate to the countries of the southern shore of the Mediterranean in order to commit ourselves to a Marshall Plan? Do we intend to replace the dictators of recent years with other dictators in order to help our own interests or does our Marshall Plan aim to nurture the development of strong, healthy institutions that echo the spirit which is alive and well within civil society and which we have seen come to life in recent days in these countries?
This is the real question we must ask ourselves and the proposals we must put to the Council, including the no-fly zone and patrols of the Libyan coastline, which is the duty of European ships in the Gulf of Sidra, not American ones. This must be the appropriate response for Europe at this time.
(ES) Mr President, Baroness Ashton, I believe that this debate makes it clear that the entire European Parliament is aware that this transformational crisis in North Africa is no longer a test of European foreign policy, but is now a test of the very viability of Europe having an external policy. This is why it is absolutely crucial for the European Union to be able to address the international community with a single and recognisable message.
I would like to take advantage of my minute here to add my voice to those who have stressed the importance of the humanitarian dimension in this transformational crisis. This will enable Europe to act to mitigate the effects on the humanitarian front, above all, in terms of displaced people, and of potential asylum seekers and refugees fleeing from the area of conflict to the nearest border, which is the border with the European Union.
This is why I want to stress the urgent need for the European Union to complete its still-outstanding asylum package; to review Directive 2001/55/EC on measures to protect displaced people in humanitarian emergencies and cope with the unforeseen mass influx of migrants; to be able to prioritise the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union and the European Asylum Support Office, which are the tools at its disposal; and, above all, to fill the human rights clause of its foreign policy with true meaning, making it not just a verbose clause, but a condition for the very existence of the European Union's foreign policy.
Mr President, yesterday, many members of our House met the representatives of the Interim Council of Libya, whose message was absolutely clear: they need international support and aid and they need it very quickly.
Therefore, the first thing we must do, as many colleagues have already said, is start to establish relations with the Interim Council in order to legitimise their activities. We have to recognise them.
Secondly, we all know, and many colleagues have said this, that people are still being killed every minute by Gaddafi's air forces in Libya and we must therefore, as a European Union, be ready and act fast, together with the United Nations and the Arab League, to establish the no-fly zone.
My last point concerns humanitarian issues. These people need simple elementary things such as food, water and medical supplies, and they also need technical assistance. Even the military on the side of the opposition need technical assistance so they can connect online with each other.
(PL) Mr President, fortunately, it is not true that in recent years, the whole of Europe and all the world's politicians have kissed Gaddafi, as Mr Eppink says is the case. As long as 25 years ago, Ronald Reagan was in no doubt about Gaddafi. We have needed 25 years to reach the same conclusion today. Those kisses, of course, were not entirely without foundation. They were justified with the word 'stability'. Today, in place of the word 'stability' we have to write 'democracy'. This is an opportunity which we have to take, and we have to take it now. In a few days, a summit is to be held. We expect it to produce results. We cannot afford to lose another 25 years. Our problem is not that we do not understand the times. We often say the right things here. Our problem is that we are slow to act. Our problem is that what we do is not effective. This is, perhaps, our most important opportunity concerning all of our neighbours, including Lukashenko. It is important that we manage to react in time, or in 25 years, we will be looking at photos with kisses again. Thank you.
(DE) Mr President, ladies and gentlemen, we all want to help the people of North Africa to achieve their legitimate objectives. The people on the ground will choose the way forward, but we must be ready, if they ask us for help, with immediate humanitarian aid. It is therefore a good thing that ECHO, the Humanitarian Aid department of the European Commission, is already on the ground in Tunisia and Egypt.
However, we are currently experiencing a real stress test in relation to the capacities and skills of the EU and its Member States, given that we have to do everything at once: fly our own citizens out, supply the basic needs of refugees from the neighbouring States and transport them home, deal with the refugees arriving in the EU by sea, and counter the illegitimate claim to power of a dictator.
What are the specific steps needed to de-legitimise Gaddafi?
The first is that we must jointly pull our ambassadors out of Tripoli.
The second is that we must recognise the Transitional National Council as the legitimate body with which we deal in Libya and reach agreement with it over the provision of humanitarian aid.
The third step is that our Member States in the Security Council should jointly table a motion to establish a no-fly zone which can be voted on within a short space of time.
The fourth step is that, if the Security Council is blocked by a veto, we should support the development of regional international law. In other words, if the African Union, the Arab League and the EU all agree, we should find a joint way within the region to implement the no-fly zone by suitable means.
Of course, over the medium term, we must discuss how we could generate the opportunities for development in these countries, for example, via a free trade zone, so that people can find a future in their own homelands.
(FR) Mr President, I wish to lend my support to the resolution on the situation in Libya tabled by our Parliament. Indeed, it provides food for thought for the European institutions. It explains clearly and determinedly the way in which we can help to overcome the difficulties at a time when the situation in Libya is becoming worse each day.
I, for my part, would like to emphasise two issues: firstly, in the short term, our priority is, in fact, to protect the civilians, whether they be displaced persons fleeing the fighting or Libyans caught in the fire of Colonel Gaddafi's attacks on his own people. Any and all resources must be invested in emergency humanitarian aid, not least to help the neighbouring countries that are most affected by the need to provide refuge for people: Tunisia, Egypt and Niger.
Secondly, we have a medium- and long-term responsibility: to seize the historic opportunity being given to us, in favour of these uprisings, to support the democratic transition process and to look further into the future in order to reform the common European asylum and immigration policies on the basis of a truly balanced partnership that deals a final blow to the use of countries in the Mediterranean region as Europe's policemen.
Mr President, ever since I was appointed as Vice-President for Democracy and Human Rights, I have tried to use my voice to speak for those who cannot speak. As it happens, today in the Chamber we have guests from the Interim Transitional National Council of Libya who met the Vice-President/High Representative last night but who cannot take part in the debate. In my view, and I think in the view of many in this Chamber, the European Union must recognise the Interim Transitional National Council of Libya before the weekend, whatever else it may do, and I have seen some of the ideas Mrs Ashton will bring forward.
The defeat of Gaddafi is not only vital for Libya: it is vital for the millions of Arabs elsewhere in the Arab world who are struggling for freedom. If we recognise the interim council officially, it allows humanitarian and other needs, as well as the strategic necessities of the time, to go to that interim council. The EU must be unequivocal in support of democracy wherever it begins to flower.
(FR) Mr President, Baroness Ashton, in these dramatic hours when Libya's future is at stake, humanitarian aid is important but it is not enough. The European Union must adopt a clear position with regard to a no-fly zone so as to put a stop to the fierce repression of the people. We understand the hesitation and the risks, but this issue goes beyond Libya. It affects the political future of that entire region and the political future of Europe.
The European Union must also urgently recognise the National Council as the legitimate authority of Libya. We have an opportunity to send a strong message to all the peoples fighting for their freedom: 'Europe is behind you, because your struggle is our struggle, too'.
The neighbourhood policy must also be reoriented towards assisting the democratic transition, supporting the economy, and strengthening relations with the other countries and organisations in the region.
Lastly, we must urgently help these countries to manage their migratory flows. The scenes of people fleeing are proof that this is just as much a South-South issue as it is a North-South one.
Ladies and gentlemen, Baroness Ashton, the time has come to make a choice: either Europe sends a clear message of support and mobilisation to help these peoples, or it builds a wall so as to turn itself into an illusory, selfish fortress.
(IT) Mr President, ladies and gentlemen, the spirit of this debate enables me, Baroness Ashton, to remind you that the Union for the Mediterranean's Parliamentary Assembly concluded its meeting last week in Rome. It set out several paths that the Commission would do well to return to, in particular, in terms of its suggestions on how to support the democratic transition processes in progress.
Hence, I urge you and I urge the Commission to follow the developments in Tunisia intently. This country is objectively a driving force for democracy and is setting a benchmark for the entire region.
Regarding Libya, we need to be fully aware that having decreed it part of the international community, the severance of relations with Mr Gaddafi's regime will have consequences, particularly given that his regime is showing greater resistance than those of Mr Ben Alì and Mr Mubarak.
This means that we must act on four fronts right now - and political timescales are decisive - with credibility, sincerity and consistency. We must come up with a suitable European financial plan. I understand the evocative note struck by many, but we need an Ashton Plan rather than a Marshall Plan. We also need a European immigration and asylum policy, a deterrent policy including the closure of airspace, and full support for the opponents of Mr Gaddafi's regime.
Baroness Ashton, it is up to you and your foreign policy ties with the Council to make these points count in the coming days, but also to avoid Europe's foreign policy being caught unawares again by the events that are changing the Mediterranean.
(RO) Mr President, a few days ago, the Gaddafi regime sent a letter to the United Nations Security Council in which it expressed its surprise at the sanctions adopted on 26 February, alleging that only - in Gaddafi's words - 'moderate' force was resorted to against some 'subversive acts'. This is a clear sign of a dictator who knows that he has lost the game and is no longer able to recognise the gravity of the acts he is committing. This plays down in an incredibly cynical manner the brutality which has taken place in Libya during the last three weeks.
On the other hand, the reaction from the Gaddafi regime clearly shows us that it is not at all indifferent to the sanctions which have been adopted so far. This is why I believe that we must apply the toughest possible sanctions, under a UN mandate of course. However, I believe that we need to go beyond the no-fly zones by providing support to those who need to defeat Gaddafi, while also showing solidarity with our southern Member States which will receive a wave of refugees. This is also obviously going to happen.
(MT) Mr President, the events taking place in the Arab world, and in all the countries in the Arab world, are a beautiful dream that is coming true. However, so as to prevent this dream from becoming a nightmare, we have to play our part and ensure that these peoples not only rid themselves of their dictators, but eradicate dictatorships too. This requires that they undergo a transition phase, which calls for massive assistance from our end.
It is true that we have all forged relationships with these countries and their regime. However, once we witnessed the shocking violence being carried out, we spoke out with one voice, against the violence and against the regime that is inflicting it. The next step is to quash this violence, not only using words, but through our actions. Every day that passes and which brings violence with it is another day where we will have allowed murder to take place and blood to be shed.
We must strengthen the European Union's humanitarian presence. This is already being done, and Cathy Ashton is doing a good job, but we must increase our humanitarian aid, both towards the Libyan people, as well as those who are fleeing the regime towards Tunisia and Egypt. Moreover, if this influx makes its way towards Europe, then we must be prepared. It is all very well to claim that we should open our doors to Libyan refugees, yet it still remains to be seen whether we will all shoulder the responsibility if the situation arises.
(DE) Mr President, Baroness Ashton, you have repeatedly had to put up with critical comments from this place. I would like to take today's debate as an opportunity to clearly state that the European Union and, in particular, you personally and your staff, has and have acted quickly, well and efficiently throughout this crisis. That has also brought Europe a step closer to the role that we envisage together as co-founders of a global world.
It is right and important to observe that the circumstances are different in each country, particularly in Libya. In Libya's case, the European Union has taken a timely political stand against genocide and in favour of civil society. The pressure on the Gaddafi regime has rightly been escalated in conjunction with NATO, the United Nations and others. Clearly, military action, too, cannot be ruled out where undertaken within the framework of conventions under international law. Moreover, humanitarian aid - meaning food, medical supplies, a roof over people's heads - must be provided for those forced to flee the war zone.
However, we also need to consider what happens on the first day of the post-Gaddafi era. In this regard, I would like to refer, once more, to the Union for the Mediterranean Assembly in Rome, which has proposed some important positive steps - firstly, personal security for the citizens; secondly, political security - which includes close cooperation with the interim government; and, thirdly, economic security.
We must do everything in our power to ensure that economic life in these countries can return to normal and that the people find work.
(PL) Mr President, Mrs Ashton, I think we also have to look at these events in North Africa and Libya as being part of a kind of historical process. Not that long ago, we were all witnesses of the murders in the Balkans - unfortunately, to a certain extent, we participated in this - and of a situation in which people in Europe were killing each other. Today, we must make every effort to avoid a repetition of that scenario. Therefore, I hope that at the forthcoming European Union summit, we will show the determination needed to react quickly, and I think that such things as a no-fly zone or a de facto severance of diplomatic relations with the Gaddafi regime and with Gaddafi himself as a criminal are essential.
I think we also need to look at what happened in 1989 in Poland and other countries. There is an opportunity here, because today, those young people demonstrating on the streets of Libya and other African countries really do want democracy. We must help them achieve this.
Mr President, I was encouraged by your opening statement, Mrs Ashton, especially when you mentioned that our actions must be rooted in the EU core values, because spontaneous protests in North Africa have shown that undemocratic rulers cannot provide genuine stability. We have to realise that attempts to domesticate brutal dictators like Gaddafi have failed, causing much embarrassment. People in Libya are fighting for the same values we share and we need to clearly take their side.
The same value-based approach applies to our future policies towards states like Iran, Belarus, Cuba, China and Russia.
What we have to do in two days' time is to back a no-fly zone, immediately recognise the Interim National Council, and address the social and economic causes of these revolutions.
I think we cannot do without a long-term Marshall-type plan.
(BG) Mr President, Lady Ashton, in 1999, in order to avoid unrest in the opposition city of Benghazi, Gaddafi needed scapegoats on whom he could pin the responsibility for the children infected with AIDS as a result of poor Libyan healthcare. He found six Bulgarian medics and a Palestinian doctor to serve this purpose, who spent long, harrowing years in Libyan prisons.
However, Gaddafi's manipulation of this situation failed in his own country, which is proven by the fact that Benghazi was actually now where the revolution started. The nurses, who were victims of Gaddafi's dictatorship, became a clear symbol of European solidarity. This European solidarity is expected today from Libya's citizens themselves and from the young people of Libya. It is expected from those who do not see the Arab world facing a dilemma of 'either dictatorship or Islamism' and who prove every day, including with their blood, that there is also a place for democracy in this world.
This is why today, when we are debating the future of Libya, we Europeans must be impartial in our assessments, definite in our actions and, most importantly of all, united in our decisions. We must give our support to principles, freedom and democracy in this world.
(ES) Mr President, there are thousands of refugees and thousands of displaced people. The solution to this emergency is evacuation. What is needed is transport. As Mr Guterres said, these people do not want to come to the European Union; they want to go back home.
There are 2 million immigrants, 1 million Egyptians and 80 000 Bangladeshis. We must focus on the weakest of the weak: Eritreans, Somalis, the sub-Saharan Africans mistaken for mercenaries and Palestinians. The United Nations High Commission for Refugees (UNHCR) says it needs USD 160 million over three months for water, medicines, food and transport.
We expect a resounding response from the Union on Friday. Gaddafi cannot escape international criminal justice: mass attacks on his people constitute crimes against humanity. Prosecutor Luis Moreno-Ocampo is already taking action.
Mr President, the European Parliament must be involved. We are also a democratic instrument for applying pressure and informing the free world. We need a mandate from this Chamber for a delegation of Parliament in the UNHCR, Red Cross and Red Crescent refugee camps.
(IT) Mr President, ladies and gentlemen, the ever-growing and increasingly widespread uprisings that we are currently seeing in the Mediterranean certainly show a strong desire for democratic participation, above all, from young people, who are being pushed on by Facebook and Twitter towards a different world that is more responsive to their aspirations.
Nevertheless, the regions which overlook the Mediterranean represent very different worlds and are now, more than ever, made to suffer under the bloody violence of dictators with whom, it must be said, pretty much all world leaders have carried on relations at some point.
I have a few issues I should like to raise: a humanitarian emergency, protecting the dignity of refugees and, at the same time, remembering that this crisis could quickly turn into a public health emergency; excessive concentrations of displaced persons without adequate healthcare; putting a stop to violence; the hypothesis of a no-fly zone to work out; a new and different kind of solidarity - Mr President and Baroness Ashton - for a Mediterranean policy that genuinely protects the significant group of people who are standing firm in the Mediterranean; changes to Frontex and, why not, let us remind the Council (which is not here today) that there are two directives to protect seasonal workers and intracorporate transfers of third-country nationals, which could also provide a response - including in employment terms - to these exceptional demands that we really have to tackle more effectively.
The catch-the-eye procedure begins now. I should like to warn you straight away that I have 19 requests for the floor but I cannot meet them all; I shall only be able to accept five or six requests. I mean no offence to the other Members, but the debate ran on a lot, we had a very lengthy introductory report from Baroness Ashton and we cannot influence the next debate. Please excuse me therefore. I will give the floor to those who signed up first, obviously giving all the groups a fair representation.
(FR) Mr President, Baroness Ashton, you emphasised - and we are all aware of this - the urgent need to take action in response to the Libyan crisis. You rightly pointed out what the European Union has done and has done rather well in humanitarian terms and in terms of the evacuation of European citizens.
Indeed, I think that the European Union would have gained from publicising these actions and making them much more visible, because people too often have the impression that the Member States alone carry out these operations, whereas you have pointed out that European mechanisms have worked here.
On a political and military level now, a reminder of the need for a no-fly zone is certainly necessary, if not just politically, then also militarily. It will take more than that, however, because - let us not forget - no-fly zones did not prevent atrocities on the ground in Bosnia and Kosovo, even when, in the case of overflying, they were applied very rigorously.
While we await the UN Security Council's decisions, we have European common security and defence policy instruments. We can implement them for the purposes of maritime surveillance, monitoring the embargo and delivering humanitarian aid. Europe has to make its voice heard on this point, and you have the instruments with which to act.
Mr President, I agree with everyone in this debate who calls on the European Union to engage, to act and to exercise the responsibility to protect. I also welcome High Representative Ashton sending a mission into Libya with less incident than, for example, one of our Member States.
But all those who talk tough in this debate, were you also talking tough during 42 years of a brutal military dictatorship? Did you protest when 1 200 prisoners were murdered in cold blood over a decade ago? Or against Gaddafi's historic litany of torture, enforced disappearance and extrajudicial execution?
Did you complain when the European Commission started negotiations for a framework agreement with Libya and which were on course to be happily completed this year? Tough sanctions against departing dictators at a time of crisis look good to European public opinion, but tough standards before a time of crisis look even better for the people we say we are trying to help.
(IT) Mr President, ladies and gentlemen, as some have said, Baroness Ashton, you have shown great courage by taking the bull by the horns in this case, but I think there are a number of basic steps to be taken.
Meanwhile, you have spoken about bringing the guilty parties to justice. Let us call them by their real name: we need to bring Mr Gaddafi to justice. You also spoke about violence. Instead, I think it is right to say that genocide is taking over in these territories, yet again.
We cannot continue to bury our heads in the sand. I think the first thing we need to do is to recognise the Libyan National Council, a transitional council. We must have an interlocutor; we cannot carry on speaking only of sharply reduced humanitarian aid.
There is no doubt that we must all speak up for a no-fly zone. We cannot continue accepting the vetoes of China and Russia, countries that are run by dictators. China censors the Internet while Russia kills journalists such as Anna Politkovskaya. I think that right now, the first thing to do is to begin setting out our stall and recognise the Libyan National Council.
(DE) Mr President, I would just like to deal briefly once again with the issue of the Southern Neighbourhood Policy
and the proposals made by the Commission and Mrs Ashton yesterday. I think what we are lacking is a realisation of what is still going on, for example, concerning our relations with Saudi Arabia and the negotiations with Syria. How will you change them? How will they be changed? Will you continue with the status quo on these negotiations with Syria, and what will you do with Saudi Arabia? How will we interact with these countries?
What I see as lacking in your proposal - which I think on the whole is good - is a process for how we will establish criteria for upgrading relations. How will you do the 'we will pay more': based on what criteria and verified by whom? I think we need a process like an enlargement process, with a Commission to set criteria and a Commission to verify them.
(PT) Mr President, we are in solidarity with the Arab peoples in their struggle for freedom, democracy and social progress in Tunisia, Egypt and Libya, bearing in mind the specific circumstances of each of these countries. However, we cannot forget the support that that EU governments and leaders gave to the dictators, selling them weapons which they are now using to kill their people.
Likewise, we cannot accept any foreign military intervention or interference in the struggles of these countries' peoples. We know how foreign interference begins, but we never know how it is going to end, as the examples of Iraq, Afghanistan and so many other places have demonstrated. The political, economic and social choices of the peoples of these countries in the immediate future need to be respected, and they need to be given all the humanitarian aid that they seek, without preconditions or any interference.
(IT) Mr President, ladies and gentlemen, of course we must recognise the serious errors of the West. We in Italy have made the mistake of thinking of Mr Gaddafi as 'our son of a bitch', as President Roosevelt would have said, while instead, he was simply one of the many sons of ... that rule over their people and now even fire on them or make other people fire on them.
How on earth has no one in Parliament mentioned the responsibility of the African Heads of State or Government, who, until yesterday morning, thought of him as a brother, pampered him, sent him to the United Nations as a representative leader for the defence of human rights, even leading him to declare himself the king of kings amongst African countries, or have I got the wrong person?
Now, Europe is making another mistake: it pretends to ignore an obvious danger, as a great flood of Somalis, Eritreans and others flee Libya's borders. We need to tackle this with real energy. We should use a Marshall Plan involving the network of small and medium-sized enterprises to help these people, not send weapons.
Before giving the floor to Baroness Ashton for her reply, I should like to let you know that two representatives of the Libyan Transitional National Council are here in the visitors' gallery, Dr El-Welfali and Dr Al-Eisawi, whom we welcome.
The strength of the applause is symptomatic of Parliament's backing and solidarity, and of the strong support shown in the debate for freedom and democracy in Libya. Thank you and good luck. We are right behind you.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, honourable Members, thank you very much for what has been an important and, I think, very significant debate in this Parliament.
The common theme, of course, is the desire to see change in Libya that puts the wishes of the people at the forefront of the energy of the European Union and the international community.
I think Mr Schulz said it first, but it was repeated very often: we need to be very clear-headed about what we do and very determined on what we should do. We have to make sure, first of all, that the humanitarian aid and support goes in and gets to the right places. We are in touch with Médecins sans frontières and the ICRC all the way through the country from Benghazi to Tripoli. But I know from my discussions that there are areas where it is exceptionally difficult to get aid and medicines into the country because of the fighting that is going on and because people cannot get through.
This is something that Mrs Georgieva, as Commissioner for humanitarian aid, is working on, and Mrs Amos in the UN is also coordinating efforts from there. The good news is that in some places, we are getting messages that they are coping well and support is getting through, but there is, of course, much to do.
I have also listened to what honourable Members have said about the issues of refugees. We have worked hard with Member States to try and support getting people home. For a lot of refugees who arrived at the Tunisian border, their home was Egypt, and some Member States have been working closely with the Tunisians to provide transport by sea or by plane to get people back home, and also to watch over those who will be heading back to Africa.
But there is much more to do. My belief is that, if we can make the country more stable, people can stay at home - which is where they want to be. So one of the challenges for the EU - and I am very open about this - is that by providing stability in our southern neighbourhood, we enable people to stay where they wish to stay, with economic prosperity and democracy, rather than feeling that they have to flee because of violence, lack of opportunity or other issues.
Then there is this whole question of a no-fly zone and the role of military options. I indicated the work on what we described as prudent planning that has been going on with the Political and Security Committee (COPS) and which continued last night. Those discussions are referred to in our discussions with the United Nations, which I have also indicated are ongoing, and NATO, where I will attend a meeting tomorrow. Of course they are done in conjunction with our partners. The Arab League will discuss a no-fly zone on Saturday.
But what I am also very mindful of is something that the Secretary-General of the Arab League said to my delegation visiting him yesterday: we have to define what we need, because a no-fly zone by definition means different things to different people. Ensuring that whatever is done can be done properly is something I think this House would be very keen to see. We have to be sure that whatever options are taken, they are taken with the full knowledge of what we are doing and with the support of the people who are going to be affected by that. In that context, I refer again to the need for our continued discussions and dialogues with the African Union and with the Arab League.
We could have a big debate - and perhaps we should - about a subject that I started to write about in the press, which is isolationism versus engagement. It is a real challenge, and what I would say to the gentleman who held up the photos is, of course, if you are the President of the European Council and you go as President to the African Summit which is held in Libya, you will find that there is a picture of the President with Gaddafi. Of course. There are pictures of many people. There was a picture shown in the same group of our esteemed ALDE Group leader. There are pictures that you can take on many occasions where those of us who are given positions of responsibility have to engage with people who we probably would not wish to.
So I think it is unfair to show a picture of Herman Van Rompuy performing his responsibilities as President of the European Council on behalf of all of us in the host country with the person who was hosting the event. Whether we would prefer the African Union to have held its summit somewhere else is another question; whether, indeed, we would have made some remarks to them on many occasions that perhaps they should. But in the end, we go to meet the African Union largely where the African Union suggests. We may not like that, and it is a genuine debate. I think we have to engage in that at some point, because my general principle is that engagement is better than isolation. Isolation is effective in some circumstances, but engagement is better.
Having said that, as I have also made clear, we may have brought Gaddafi out of the cold. It is now time to send him back into the cold, fully and properly. This is also very important: to have an assessment of what we engage and how we engage and be prepared to review that and stand up and say: we have done this for a set of reasons we think are right, whichever country it is; that we believe engagement in these circumstances is better, but there are circumstances when that is not appropriate and circumstances where, even if that is what we did, it is not appropriate now.
But let us be honest, let us not throw down challenges with photographs or other things, where people did this and people did that. People mainly do their very best in circumstances that are very difficult, and I think we should take pride in the President of the Council trying to be the representative of the Member States.
I want to just also say something about labels. We hear a lot about a Marshall Plan: somebody even called it an Ashton Plan. No, let us have a Libyan Plan, or an Egyptian Plan, or a Tunisian Plan, owned by the people of those countries in which we engage and offer our support.
I do not want to make a plan that we arrive at and about which we say: guess what, we have come to bring you our plan for your country. No, let us not do that. Let us actually be the people who offer the support to ensure that their plan is able to be everything that we would want it to be to support democracy.
There are people in this House who have years of experience, who have come through revolution and change and who have a huge amount to offer. I firmly hope - and I have said this in these countries - that they will call upon (if they feel it would be valuable) those people who have lived it and who not only know what worked but also can tell them what did not work. Perhaps the things to avoid can be just as important as the things to do.
I agree that we need to review what the EU does, what tools we have available to us, whether we have enough, whether we need to think again about what we are able to do. Because you are right, I operate within a mandate that I am given, and I can only operate in that mandate. That mandate allows me to do some things, but it mainly requires me to gather together the institutions and the 27 countries in a concerted and joint effort.
One final thing about publicity and listening. I have done more press, I think, than anybody else in the world on all of this. I have been wall to wall on the airwaves. We were the first out on the resignation of Mubarak, and I have done a huge amount of press. But I have also done far more without the press in the room. Again, that is what I think is important, because more than anything, we need to listen. We are all visiting these countries, and they have so many visitors from across the world, and that is great - though I think sometimes we need to give them space and time to be able to work together to plan and then have an even more informed conversation with us. But we also need to listen, and if there is anything I urge upon all of us it is to take the time to really listen - I will say this to Member States as well - to what people on the ground are saying, to go to Tahrir Square as I did, to talk to the young people in Egypt, to talk to civil society in Tunisia and to engage with the people of Libya wherever we can: to discuss what they want for their future and do everything we possibly can to back them.
Mr President, perhaps Baroness Ashton could comment on this. There has been practical unanimity in the House that recognition of the Interim Transitional National Council, currently based in Benghazi, by the European Union would be an extremely important political signal which would allow humanitarian and other strategic aid into the country. She has not replied on that point. Many speakers have raised it. Perhaps she could just tell us what her views are and whether she could convey the message to the Council on Friday.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, I did not reply to it; I heard it, and I am very well aware of it. There are two reasons that I did not reply. One is that I have assumed the President of the European Parliament, who will be speaking at the European Council, will convey - as he always does - what Parliament has said and what it has agreed in its resolutions. I think that is an appropriate way forward for this Parliament to be properly represented. The second is because it will be for the Member States to determine. So it was not a failure to recognise; I met, indeed, with a gentleman last night. Simply, I was trying to honour Parliament by recognising the role of the President.
(IT) Mr President, Commissioner, ladies and gentlemen, in the light of what Mr McMillan-Scott has said, I cannot work out whether the proposal to recognise the Libyan Transitional National Council will be among the proposals that you and the Commission will be making to the Council.
I have gathered that you are happy for Parliament to talk about it, but will the Commission and Baroness Ashton propose it at the Council meeting on the 11th amongst its proposals or its own-initiative proposals? That is our question.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, I can only do what, within my mandate, I am allowed to do. My personal opinions do not count in this. Honourable Members have to understand that.
I have met with the Council and I have heard what Parliament has said. The President of Parliament will report. As Mr Cohn-Bendit says, it is very important, but I cannot stand here today and say 'I will therefore recommend'. We have to go forward with what Parliament agrees when it passes its resolution, and I have seen what it is suggesting. We then report to the President of the European Council for the conclusions of the European Council - which rest within his hands - for the Foreign Affairs Council to meet and discuss and for Parliament, through its President, to put this forward. Then, the European Council will take a decision.
I am not trying to avoid the issue. I am simply saying that you have to pull all those things together and then make a decision. I mean no disrespect to the Transitional Council, but again, we have to do this properly and make sure that we do what we are confident and comfortable with.
I am giving the floor to Mr Cohn-Bendit for the last speech, after which we shall finish. I should merely like to remind Baroness Ashton - though I am sure she knows - that she also gets her mandate from Parliament as Vice-President of the European Commission, and not therefore from the Council alone.
Mr President, I would like to say to Baroness Ashton - and I can say this in English - that it is also written in her mandate that she has to make proposals to the Member States. It is in her mandate, so we want her to take her mandate seriously. After a debate in the Parliament and after a resolution that you will read, Baroness Ashton, you know that there will be an overwhelming majority to take this seriously and to make this proposal to the Council. If not, there will be a big crisis between you and the European Parliament.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, I do not accept this big crisis idea. I have been very clear with you, Mr Cohn-Bendit, about exactly what my mandate is. The recognition of a government is the recognition that is given by the European Council. The mandate of the High Representative is to come forward with the ideas that are put to her, to discuss those with the institutions beforehand, and to put forward, on Friday to the European Council, the views that are being expressed. It is for the Member States to take the decision.
I will go from this to discuss with the President of the European Council - whose representative is here - and I will discuss this with the President of the Commission. We will also take the views, through the institutions, ready for Friday and the Foreign Affairs Council which meets tomorrow. I am not avoiding that, but it is absolutely right and proper that Member States take the decision on recognising a government. I hear very loudly what Parliament says.
Let this not be a crisis. I am not avoiding anything. I am simply telling you that the way we should do this is to do it properly, for the benefit of these people and the people of Libya.
I have received six motions for resolutions tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 10 March 2011.
in writing. - It is unfortunate that Europe has drawn few lessons from its past. The Union's delayed response to Libya is proof that Europe to date maintains an incoherent and fragmented approach towards the Southern Mediterranean. If Europe holds onto this mindset, there is the possibility that a humanitarian crisis of this magnitude will reoccur. Europe must act on two fronts:
1) Political and humanitarian response: To ensure that the legitimate aspirations of the Libyan people are achieved through home-grown democracy, whereby the regime steps aside to allow the people of the region to actively bring about the country's transition to democracy;
2) Migratory flows: Presently, the eventuality of large flows of migration from the region is a secondary concern, yet it must be addressed. The Union has, in the past, acknowledged it, but failed to put any concerted and comprehensive plan into motion. This is why I call for the creation of a Marshall-type Plan, one which will include an integrated immigration policy, based on the principles of solidarity and burden-sharing, whereby all Member States acknowledge that no single country will alone be able to tackle the great and complex difficulties brought about by large migratory flows, particularly in the case of smaller Member States.
The uprisings in the Maghreb have already had their impacts in Europe - in the form of boats packed with refugees, falling share prices and price shocks at filling stations, with the EU naively having anticipated only the last of these, at most. Taking the higher prices for crude oil in combination with a strong euro and the rate increase by the European Central Bank, there is little hope of fuel oil prices falling. This shows us, once again, how dependent we are on crude oil supplies and that we must press forward on alternatives.
The rebels' calls for a no-fly zone pose us a dilemma. It requires the United Nations to sanction this direct interference in the sovereignty of a State and, as a consequence, the destruction of its anti-aircraft capabilities - as the experts are warning. The States of the EU must not only consider this but also the consequences of open civil war. Furthermore, what would the EU's position be should Gaddafi change course? It is clear that a dictator cannot be cowed merely by aggressive posturing. Gaddafi has shown how it is possible to ride roughshod over the West and the rest of the dictators are watching on with interest. The EU must now reveal its foreign policy muscles and take clear steps towards de-escalation and the democratisation of Libya.
Muammar Gaddafi's departure is a matter of urgency today. Yet there is everything else, too, and what matter are the people. We focus on the dictators, but we often overlook the people, who are the first to suffer the consequences. The process of liberating the Libyan people cannot be undertaken without a genuine political transition within the country. However, a democratic transition will never succeed without real opposition leaders. At the moment, that opposition is very weak. Giving it greater visibility is a first necessary step towards creating momentum. On the other hand, a strong regional strategy is also necessary. On the refugee issue alone, the neighbouring countries cannot reach an agreement so as to prevent the influx of refugees from being held up at the borders. The result: health conditions are worsening, which is fuelling intracommunity tensions. If this humanitarian crisis is not tackled, we risk being faced with a situation that quickly spirals out of control.
in writing. - I congratulate my colleague, Ana Gomes, on her resolution. However, I am disappointed by the lack of support from the PPE for an agreement urging the EU to prepare a plan and equip itself to cope with the aftermath of the Libyan crisis, particularly concerning migration policy and relocation. We do not even have a plan A, let alone a plan B.
To date, a small island Member State close to Libya has helped in all the ways it could: Malta. Thirteen thousand people of 89 different nationalities were evacuated by Malta's own boats and its own airlines, putting both at great risk. The Maltese did this not because of any EU legislation and certainly not because of Frontex. Instead, they acted on humanitarian grounds and waived visa requirements. It was a principle of solidarity. Whether or not we are facing an immigration influx of biblical proportions, we cannot tell. For sure it will be large and very significant for Malta. The Maltese people ask not for an application of the Dublin II or Frontex regulations. They demand solidarity and a relocation policy based on the principle of burden-sharing. It is very disappointing and incomprehensible to see the PPE shirking this responsibility.
in writing. - The events in Libya and in the southern neighbourhood of the EU are a rebuttal of past policies and a test for future policies. The status quo approach was the prevalent choice for almost 40 years. This policy gave Europe the benefits of stability and safe access to energy. But it ignored the societies of North Africa and of the Arab world. We know this because these societies re-emerged dramatically and took everybody by surprise. A major policy shift is required towards active support for the fledgling civil societies in the Arab countries. But this should not be an excuse for rushed decisions that would shatter our neighbourhood policy.
The European Neighbourhood Policy should stay in place as a policy. It should not be replaced by uncoordinated measures. The idea was mooted that financial resources should be taken away from the European programmes of the Eastern Partnership and reallocated to the South. This would send a negative signal towards the societies in our eastern neighbourhood. Moreover, this reallocation has no rational basis. The per capita spending in the South and the East is not unbalanced. It is roughly equal. The problem is not how much we spend but how we spend.